—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a salesperson for a children’s clothing retailer when she resigned after informing her manager that she needed to return to her native Puerto Rico to take care of her sick father. Although claimant was not granted a written leave of absence, her manager told her that she could have her job back when she returned. At the time claimant filed for unemployment insurance benefits, her mother was taking care of her father and there were other relatives nearby. Nevertheless, claimant made the decision on her own to return to Puerto Rico because she “noticed they were needing [her] help”. Once in Puerto Rico, claimant decided to remain and seek a job there. Under the circumstances, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant left her employment for personal and noncompelling reasons (see, Matter of Scarlino [Sweeney], 243 AD2d 800; Matter of Dameron [Sweeney], 239 AD2d 656; Matter of Polax [New York City Dept. of Correction — Sweeney], 220 AD2d 919).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.